                        IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


SCOTT RILLEY; MICHELLE KUNZA;
KENDRA BUETTNER; JONATHAN                                 ORDER GRANTING STIPULATED
ALDRICH; AND VENUS COLQUITT-                                       MOTION
MONTGOMERY,
                                                              Case No. 2:18-mc-00755-TC
        Petitioners,
                                                             District Judge Tena Campbell
v.
                                                         Chief Magistrate Judge Paul M. Warner
MONEYLION OF UTAH, LLC,

        Respondent.


        Before the court is the parties stipulated motion (the “Motion”) 1 seeking to amend the

court’s order entered December 20, 2018 (the “Order”). 2 District Judge Tena Campbell referred

the Motion to Chief Magistrate Judge Paul M. Warner. 3 Based on the parties’ stipulation, and for

the reasons stated in the Motion, the court hereby GRANTS the Motion and modifies paragraphs

2 and 3 of the Order, as follows:

     2. Within twenty-one (21) days of the date of this order, Petitioners shall provide to

        Respondents the identities of the fifty-one (51) Minnesota leads. The requests set forth

        in paragraphs 1 and 2 of the Subpoena shall be limited to responsive documents

        pertaining to only those fifty-one (51) leads.




1
  See docket no. 15.
2
  See docket no. 14.
3
  See docket no. 16.
                                                  1
3. Petitioners shall provide to Respondent, within twenty-one (21) days of the date of this

   order, all documents produced in the underlying lawsuit by Defendants that are

   responsive to the requests set forth in paragraphs 4 and 5 of the Subpoena. Thereafter,

   should Petitioners receive any additional responsive documents from Defendants,

   Petitioners shall promptly supplement by providing copies to Respondent. Respondent

   shall confirm by way of declaration that the documents produced by Defendants are all

   that exist. Or, if additional responsive documents exist, Respondent shall produce them

   to Petitioners.

   IT IS SO ORDERED.

   DATED this 5th day of March, 2019.

                                         BY THE COURT:


                                                                      _______
                                         PAUL M. WARNER
                                         Chief United States Magistrate Judge




                                            2
